     Case 2:17-cv-02548-TLN-CKD Document 16 Filed 10/06/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                             EASTERN DISTRICT OF CALIFORNIA

10

11    SCOTT JOHNSON,                                No. 2:17-cv-02548-TLN-CKD
12                     Plaintiff,
13           v.                                     ORDER
14    CALPAK, LLC,
15                     Defendant.
16

17          GOOD CAUSE SHOWN, and pursuant to the agreement of the parties, Judgment is

18   entered in favor of Plaintiff Scott Johnson and against Defendant CALPAK, LLC in the amount

19   of $6,856.62.

20          IT IS SO ORDERED.

21   DATED: October 2, 2020

22

23

24
                                                              Troy L. Nunley
25                                                            United States District Judge

26
27

28
                                                   1
